MEMORANDUM **
Charles L. Tatum appeals pro se from the district court’s denial of his motion under Rule 35 of the Federal Rules of Criminal Procedure to reconsider his sentence arising from his guilty-plea conviction for possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Tatum contends on appeal that the district court erred in construing his motion as a time-barred motion to reduce his sentence under Rule 35(b) rather than a motion for relief from an illegal sentence under Rule 35(a), which would not have been time-barred. As Tatum is primarily contesting the manner in which an otherwise lawful sentence was imposed, the district court did not err in construing it as a motion under Rule 35(b), which was therefore time-barred. See United States v. Stump, 914 F.2d 170, 172 (9th Cir.1990).
Tatum also contends that the Government is barred by the twenty-year statute of limitations under 18 U.S.C. § 3565(h) (repealed) from collecting the $25,000 fine imposed in the judgment. As it does not appear that Tatum presented this argument to the district court, we need not address it on appeal. See United States v. Cloud, 872 F.2d 846, 857 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.